DETAILED ACTION
Claims 1-4, 8-11, and 15-18 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Amendment
Amendments to claims 4, 11, and 18 are fully considered and are satisfactory to overcome the objections directed to the claims in the previous Office Action.
Amendments to claims 1-3, 8-10, and 15-17 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §112(b) directed to claims 1-20 in the previous Office Action. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one or more processors” in claims 10, 12, 13; and
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2019/0158309 A1; from IDS filed on 05/04/2021; hereinafter Park).

With respect to claim 1, Park teaches: A method for commissioning a building, comprising: 
identifying a building asset (see e.g. paragraph 177: “entities, relationships, and/or information to be stored for operating a building”; and paragraph 266: “An asset may be any resource or entity type, such as, for example, a person, building, space, system, equipment, device, sensor, and the like”) within a digital representation (see e.g. paragraph 177: “space graph can be a total representation, a digital twin, of an entire space since the space graph can represent the entities of the space, relationships between the entities, and data for the entities”) of a building (see e.g. paragraph 177: “a building management system with space graphs… space graph can be a data structure allowing entities, relationships, and/or information to be stored for operating a building”) having one or more parameters describing relationships of the building asset within the building (see e.g. paragraph 177: “space graph can be a data structure including nodes and edges, the nodes representing particular entities and the edges between the nodes representing a relationship between the entities”; and paragraph 178: “a first entity of a space graph can be linked to a second entity of a space graph with a first relationship while the second entity can be linked to the first entity with a different relationship. For example, a variable air volume and a thermostat could be related to each other, however, their relationships to each other are different. The thermostat can be configured to control the VAV while the VAV can be configured to receive commands from the thermostat. Both relationships, though different, can be captured in the space graph”); 
executing a predetermined control action (see e.g. paragraph 179: “control schedule can be an entity of the space graph which implements operation of the thermostat and/or may be associated with a relationship between the agent and the control schedule and a relationship between the control schedule and the thermostat”) for one or more other building assets included within the digital representation (see e.g. paragraph 179: “generate changes or updates to the space graph… generate control schedules for a thermostat based on information of the space graph… control schedule can be an entity of the space graph which implements operation of the thermostat and/or may be associated with a relationship between the agent and the control schedule and a relationship between the control schedule and the thermostat”; paragraph 180: “update the space graph to include new relationships and/or entities overtime such that as changes are made to the space represented by the space graph, the space graph adapts to the changes”; and paragraph 332: “The space graph can include operational data from entities which it represents, e.g., sensors, actuators, card access systems, occupancy of a particular space, thermodynamics of the space as a result of actuation, etc.”) to change an environmental parameter of the building (see e.g. paragraph 179: “generate changes or updates”; paragraph 180; and paragraph 452: “newly ingested operational data and/or newly added entities and/or relationship of the space graph database 1120”); 
monitoring a response of at least one of the building asset or one of the one or more other building assets to the change in the environmental parameter (see e.g. paragraph 452: “analyze newly ingested operational data and/or newly added entities and/or relationship of the space graph database 1120”); 
generating a parameter (see e.g. paragraph 452: “generate a confidence level”) for the digital representation associated with the building asset (see e.g. paragraph 452: “analyze newly ingested operational data and/or newly added entities and/or relationship of the space graph database 1120 to generate a confidence level”) in response to the monitored response to the predetermined control action (see e.g. paragraph 179: “control schedule can be an entity of the space graph which implements operation”; paragraph 451: “determine a relationship between entities, specifically, using a few days of operational data ingested into the space graph database 1120 observation”; and paragraph 452: “analyze newly ingested operational data and/or newly added entities and/or relationship of the space graph database 1120 to generate a confidence level that the permanent relationship should exist and, in response to determine a confidence level above a predefined amount, replace the temporary relationship with a permanent relationship”); and 
updating the digital representation (see e.g. paragraph 452: “replace the temporary relationship with a permanent relationship”) using the parameter (see e.g. paragraph 452: “in response to determine a confidence level above a predefined amount, replace the temporary relationship with a permanent relationship… the space graph learning service 1104 replaces the temporary relationship with two permanent relationships, i.e., two edges between the employee 1304 and the space 1314”).

With respect to claim 2, Park teaches: The method of Claim 1, wherein the generated parameter describes a confidence level in a validity (see e.g. paragraph 452: “permanent relationship should exist”) of one of the one or more parameters (see e.g. paragraph 452: “generate a confidence level that the permanent relationship should exist and, in response to determine a confidence level above a predefined amount, replace the temporary relationship with a permanent relationship”).

With respect to claim 3, Park teaches: The method of Claim 1, further comprising updating at least one of the one or more parameters (see e.g. paragraph 452: “replace the temporary relationship with a permanent relationship”) using the generated parameter (see e.g. paragraph 452: “in response to determine a confidence level above a predefined amount, replace the temporary relationship with a permanent relationship”).

With respect to claim 4, Park teaches: The method of Claim 1, wherein generating the parameter for the digital representation includes analyzing a covariance between sensor measurements of the one or more other building assets (see e.g. paragraph 452: “analyze newly ingested operational data and/or newly added entities and/or relationship”; paragraph 178: “a variable air volume and a thermostat could be related to each other, however, their relationships to each other are different. The thermostat can be configured to control the VAV while the VAV can be configured to receive commands from the thermostat. Both relationships, though different, can be captured in the space graph”; paragraph 183: “detect the impact relationship and add the relationship to the space graph to represent the impact which the control configuration has on the entity. For example, heating or cooling a particular zone may have an impact on the temperature of a neighboring zone. Therefore, a direct relationship may exist between heating or cooling equipment and the first zone while an impact relationship may exist between the heating or cooling equipment and the neighboring zone”; paragraph 186: “collect data from a variety of devices… devices may include any of a variety of physical devices, sensors”) associated with the change in the environmental parameter of the building (see e.g. paragraph 180: “space graph to include new relationships and/or entities overtime such that as changes are made to the space represented by the space graph, the space graph adapts to the changes”; and paragraph 452: “newly ingested operational data and/or newly added entities and/or relationship of the space graph database 1120”).

With respect to claim 5, Park teaches: The method of Claim 1, wherein the digital representation includes a graph data structure (see e.g. paragraph 177: “space graph can be a data structure”) and wherein the method further comprises updating one or more portions of the graph data structure to represent a relationship of the building asset (see e.g. paragraph 179: “generate changes or updates to the space graph”; paragraph 180: “update the space graph to include new relationships and/or entities overtime such that as changes are made to the space represented by the space graph, the space graph adapts to the changes”; and paragraph 452: “replace the temporary relationship with a permanent relationship”).

With respect to claim 6, Park teaches: The method of Claim 1, wherein the digital representation includes a graph data structure (see e.g. paragraph 177: “space graph can be a data structure”) and wherein the method further comprises comparing versions of the graph data structure (see e.g. paragraph 293: “versioning information”) representing at least a portion of the building to identify changes between the versions (see e.g. paragraph 293: “virtual representations maintain shadow copies of the object entities with versioning information so that entity service 626 can store not only the most recent update of an attribute (e.g., a dynamic attribute) associated with the object, but records of previous states of the attributes (e.g., dynamic attributes) and/or entities. For example, the shadow record may be created as a type of data entity that is related to a linked data entity corresponding to the dynamic attribute of the object entity (e.g., the person, room, building subsystem, device, and the like) … the shadow entity may be used to determine additional analytics for the data point of the dynamic attribute. For example, the shadow entity may be used to determine an average value, an expected value, or an abnormal value of the data point from the dynamic attribute”).

With respect to claim 7, Park teaches: The method of Claim 6, wherein identifying the building asset includes selecting an asset based on an identified change between the versions of the graph data structure (see e.g. paragraph 293: “maintain shadow copies of the object entities with versioning information so that entity service 626 can store not only the most recent update of an attribute (e.g., a dynamic attribute) associated with the object, but records of previous states of the attributes (e.g., dynamic attributes) and/or entities… shadow entity may be used to determine additional analytics for the data point of the dynamic attribute. For example, the shadow entity may be used to determine an average value, an expected value, or an abnormal value of the data point from the dynamic attribute”).

With respect to claim 8, Park teaches: One or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors (see e.g. paragraph 481) to: 
receive a digital representation (see e.g. paragraph 177: “space graph can be a total representation, a digital twin, of an entire space since the space graph can represent the entities of the space, relationships between the entities, and data for the entities”) of a building (see e.g. paragraph 177: “a building management system with space graphs… space graph can be a data structure allowing entities, relationships, and/or information to be stored for operating a building”) having nodes describing entities representing spaces, locations, building assets, points, or events within the building (see e.g. paragraph 430: “space graph database 1120 includes entities 1300-1328 (stored as nodes within the space graph database 1120) describing spaces, devices, people (e.g., business employees), and agents implementing artificial intelligence”) and edges describing relationships between nodes (see e.g. paragraph 430: “relationships are shown between the entities 1300-1328 directionally describing relationships between two of the entities 1300-1328 (stored as edges within the space graph database 1120)”);
control one or more first building assets included within the digital representation (see e.g. paragraph 179: “generate changes or updates to the space graph… generate control schedules for a thermostat based on information of the space graph… control schedule can be an entity of the space graph which implements operation of the thermostat and/or may be associated with a relationship between the agent and the control schedule and a relationship between the control schedule and the thermostat”; paragraph 180: “update the space graph to include new relationships and/or entities overtime such that as changes are made to the space represented by the space graph, the space graph adapts to the changes”; and paragraph 332: “The space graph can include operational data from entities which it represents, e.g., sensors, actuators, card access systems, occupancy of a particular space, thermodynamics of the space as a result of actuation, etc.”) to change an environmental parameter of the building (see e.g. paragraph 179: “generate changes or updates”; paragraph 180; and paragraph 452: “newly ingested operational data and/or newly added entities and/or relationship of the space graph database 1120”); 
monitor a response of at least one of the one or more first building assets or one or more second building assets to the change in the environmental parameter (see e.g. paragraph 452: “analyze newly ingested operational data and/or newly added entities and/or relationship of the space graph database 1120”); 
generate or modify a node or edge (see e.g. paragraph 430: “relationships between two of the entities 1300-1328 (stored as edges”; and paragraph 452: “determine whether the temporary relationship should be converted into a permanent relationship… replace the temporary relationship with a permanent relationship”) for the digital representation associated with the one or more second building assets (see e.g. paragraph 452: “analyze newly ingested operational data and/or newly added entities and/or relationship of the space graph database 1120 to generate a confidence level that the permanent relationship should exist and, in response to determine a confidence level above a predefined amount, replace the temporary relationship with a permanent relationship”) based on the monitoring (see e.g. paragraph 451: “determine a relationship between entities, specifically, using a few days of operational data ingested into the space graph database 1120 observation”; and paragraph 452: “analyze newly ingested operational data and/or newly added entities and/or relationship of the space graph database 1120 to generate a confidence level that the permanent relationship should exist and, in response to determine a confidence level above a predefined amount, replace the temporary relationship with a permanent relationship”); and 
update the digital representation (see e.g. paragraph 452: “replace the temporary relationship with a permanent relationship”) using the generated or modified node or edge (see e.g. paragraph 452: “space graph learning service 1104 replaces the temporary relationship with two permanent relationships, i.e., two edges between the employee 1304 and the space 1314”).

With respect to claim 9, Park teaches: The one or more non-transitory computer-readable storage media of Claim 8, wherein the node or edge is generated based upon a confidence level parameter (see e.g. paragraph 452: “generate a confidence level”) in a validity (see e.g. paragraph 452: “permanent relationship should exist”) of the one or more relationships of the one or more relationships (see e.g. paragraph 452: “generate a confidence level that the permanent relationship should exist and, in response to determine a confidence level above a predefined amount, replace the temporary relationship with a permanent relationship. In some embodiments, the space graph learning service 1104 replaces the temporary relationship with two permanent relationships, i.e., two edges between the employee 1304 and the space 1314”).

With respect to claim 10, Park teaches: The one or more non-transitory computer-readable storage media of Claim 8, wherein the one or more processors are further configured to control another building asset based upon the monitored response to at least one of the first building assets or the second building assets (see e.g. paragraph 431: “Even though the nodes and edges of the space graph database 1120 are generated based on the determination of existing entities and relationships between entities, many relationships may be missing but can be discovered from collected building data that is ingested into the space graph database 1120, e.g., sensing and actuation data. As an example, an employee entity, John Smith, can be found from a cardholder database but a relationship between John Smith and his office cannot initially be determined. Similarly, the space graph learning service 1104 is configured to identify a door lock and card reader but without operational data, the space graph learning service 1104 cannot determine whether a card reader “B7F5Cr2” is controlling a door lock “B7F5 Door 2””; paragraphs 451-452; and Fig. 13-16)

With respect to claims 11-14: Claims 11-14 are directed to one or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform active functions corresponding to the method disclosed in claims 4-7, respectively; please see the rejection directed to claims 4-7 above which also cover the limitations recited in claims 11-14. 

With respect to claims 15-16: Claims 15-16 are directed to a building management system (BMS) comprising a processing circuit including a processor and memory, the memory having instructions stored thereon that, when executed by the processor, cause the processing circuit to perform active functions corresponding to the active functions implemented by executing the instructions stored within the storage medium disclosed in claims 8-9, respectively; please see the rejection directed to claims 8-9 above which also cover the limitations recited in claims 15-16. Note that, Park also discloses a BMS 500 comprising a processing circuit 504 including a processor 506 and a memory 508 (see e.g. Fig. 5; paragraphs 229-232) configured to perform active functions corresponding to the active functions implemented by executing the instructions stored within the storage medium disclosed in claims 8-9.

With respect to claim 17, Park teaches: The building management system (BMS) of Claim 15, wherein the processing circuit is further configured to execute another predetermined control action (see e.g. paragraph 437: “VAV box 1310, that feeds the space 1314”) based upon the monitored response to the predetermined control action (see e.g. paragraph 437: “the space graph learning service 1104 is configured to learn a new relationship from existing relationships for the space graph database 1120. For example, the agent 1320 can cause the space graph database 1120 to include a new node for the schedule 1326 in response to being run for a first time. The space graph learning service 1104 can identify that the agent 1320 controls the space 1314 and also that the thermostat 1306 has a relationship to other equipment, VAV box 1310, that feeds the space 1314. Based on these relationships, the space graph learning service 1104 can add edges “hasSchedule” and “isUsedBy” between the thermostat 1306 and the schedule 1326 to indicate that the thermostat 1306 should run the schedule 1326 and that the schedule 1326 is used by the thermostat 1306”).

With respect to claims 18-20: Claims 18-20 are directed to a building management system (BMS) configured to perform active functions corresponding to the method disclosed in claims 4-7, respectively; please see the rejection directed to claims 4-7 above which also cover the limitations recited in claims 18-20. 

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. In detail:

(1)	Regarding claim 1, Applicant argues that Park fails to teach the limitation “generating a parameter  for the digital representation associated with the building asset in response to the monitored response to the predetermined control action” as recited (Remarks, page 9). 
	However, note that Park does disclose monitoring operational data implemented in accordance with a control schedule (i.e. predetermined operations/controls), and generating a confidence level (i.e. a parameter) when this monitoring indicates a temporary relationship should be a permanent relationship (see e.g. paragraph 179: “control schedule can be an entity of the space graph which implements operation”; paragraph 451: “determine a relationship between entities, specifically, using a few days of operational data ingested into the space graph database 1120 observation”; and paragraph 452: “analyze newly ingested operational data and/or newly added entities and/or relationship of the space graph database 1120 to generate a confidence level that the permanent relationship should exist and, in response to determine a confidence level above a predefined amount, replace the temporary relationship with a permanent relationship”).
	That is, Park discloses generating a confidence level parameter for a digital space graph representation associated with building assets in response to monitoring the predetermined operations of the building assets.
	Consequently, Park teaches the limitation “generating a parameter  for the digital representation associated with the building asset in response to the monitored response to the predetermined control action” as recited in claim 1, and the Examiner maintains the corresponding rejection. For more details, please see the rejection directed to claim 1 above.

(2)	Regarding claim 8, Applicant argues that Park fails to teach the limitations “monitor a response of at least one of the one or more first building assets or one or more second building assets to the change in the environmental parameter” and “generate or modify a node or edge for the digital representation associated with the one or more second building assets based on the monitoring” as recited (Remarks, page 9).
	However, as also discussed above in item (1) regarding claim 1, Park does disclose monitoring the responses of the building assets to changes in the building environment in order to determine permanent relationships between such assets (see e.g. paragraph 452: “analyze newly ingested operational data and/or newly added entities and/or relationship of the space graph database 1120 to generate a confidence level that the permanent relationship should exist and, in response to determine a confidence level above a predefined amount, replace the temporary relationship with a permanent relationship”).
	Park further discloses modifying edges of the space graph, which represents relationships between the building assets, to replace a temporary relationship with a permanent relationship based on the monitored responses (see e.g. paragraph 451: “determine a relationship between entities, specifically, using a few days of operational data ingested into the space graph database 1120 observation”; and paragraph 452: “analyze newly ingested operational data and/or newly added entities and/or relationship of the space graph database 1120 to generate a confidence level that the permanent relationship should exist and, in response to determine a confidence level above a predefined amount, replace the temporary relationship with a permanent relationship”).
	Consequently, Park teaches the limitations “monitor a response of at least one of the one or more first building assets or one or more second building assets to the change in the environmental parameter” and “generate or modify a node or edge for the digital representation associated with the one or more second building assets based on the monitoring” as recited in claim 8, and the Examiner maintains the corresponding rejection. For more details, please see the rejection directed to claim 8 above.
	
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0225623 A1 by Vass et al. discloses a system for configuring devices of a building automation system by analyzing semantic models for the devices and determining confidence values associated with properties of the devices identified through such analysis.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194